Citation Nr: 1530046	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-28 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for pulmonary branch stenosis.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued an assigned 20 percent rating for service-connected pulmonary branch stenosis.

The Veteran had previously requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  However, in May 2015, he withdrew that request.

More recently, the Veteran's representative submitted additional evidence and argument in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDING OF FACT

Pulmonary branch stenosis, including pulmonary sarcoidosis, is manifested by FEV-1 predicted values of less than 40 percent on pulmonary function testing.


CONCLUSION OF LAW

The criteria for a 100 percent rating for pulmonary branch stenosis have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.97, DC 6846 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran's pulmonary branch stenosis is currently assigned a 20 percent rating under Diagnostic Code (DC) 7000, which addresses valvular heart disease (including rheumatic heart disease).  The Board notes that pulmonary branch stenosis is not specifically listed as a condition in the rating schedule.  

Prior to the February 2011 rating decision on appeal, the Veteran's disability was rated under DC 6899-7199.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  38 C.F.R. § 4.27.  Diagnostic Codes beginning with "68" refer to nontuberculous respiratory diseases, 38 C.F.R. § 4.97, while those beginning with "71" refer to diseases of the arteries and veins, 38 C.F.R. § 4.104.  Thus, in this case, the Veteran's pulmonary branch stenosis was previously rated by analogy to both respiratory and cardiovascular conditions.  

In promulgating the February 2011 rating decision, the RO changed the assigned Diagnostic Code from 6899-7199 to 7000, thus removing the respiratory component from the assigned rating.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.

Historically, the Veteran underwent a Medical Board proceeding during service.  In July 1984, this Medical Board determined that the Veteran had pulmonary artery stenosis, ventilatory restriction, pulmonary hypertension, and exercise-related oxyhemoglobin saturation.  Private records reflect a diagnosis of sarcoidosis beginning around 2004.

A May 2015 opinion from Dr. L.M.G. stated that the Veteran's current condition is almost certainly the same condition which existed in service.  The condition is appropriately characterized as pulmonary sarcoidosis, which is a diagnosis of exclusion made only after other possible diagnoses have been reduced to a very low statistical probability.  His review of the claims file found that the workup performed by U.S. Army physicians was thorough, and ruled out environmental causes, toxic exposure, family history, genetics, smoking, alcohol abuse, recreational drugs, and travel outside the United States.  Thus, the presumptive diagnosis was sarcoidosis based on the exclusion of other possibilities.  In addition, the Veteran's workup in service revealed severe restrictive lung disease, pulmonary hypertension, pulmonary artery stenoses, fatigue, and dyspnea on exertion.  Dr. L.M.G. noted that 65 percent of patients diagnosed with sarcoidosis have airflow limitations at presentation.  They also have restrictive ventilatory dysfunction, and up to 23 percent have pulmonary hypertension.  Therefore, the Veteran's presenting clinical picture in 1983 strongly suggests a diagnosis of sarcoidosis.  Moreover, clinical findings from 2013, including fatigue and dyspnea on exertion due to restrictive lung disease, are almost identical to those from 1984.  

He stated that, from a medical point of view, his disability should be rated based on the reduction of his lung capacity.

In contrast, a November 2010 VA examiner could not resolve whether sarcoidosis was due to pulmonary branch artery stenosis without resorting to speculation.  Where a medical professional cannot provide an opinion without resort to speculation, the statement provides neither positive nor negative support.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 (Fed. Cir. 2009).

Based on the evidence, including a thorough opinion from Dr. L.M.G., as well as the prior history of the Veteran's condition being rated under both respiratory and cardiovascular rating criteria, the Board finds that the Veteran's service-connected condition is most appropriately rated under the rating criteria applicable to sarcoidosis.  Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002) (emphasizing that the VA adjudication system is "paternalistic" and "uniquely pro-claimant" in nature); overruled on other grounds, Henderson v. Shinseki, 589 F.3d 1201 (Fed.Cir. Dec 17, 2009).

Sarcoidosis is rated under DC 6846, which provides that the condition is to be rated under either the rating criteria of DC 6846 itself, or the active disease or residuals are to be rated as chronic bronchitis (DC 6600) and extra-pulmonary involvement rated under the specific body system involved.  38 C.F.R. § 4.97 (2014).  As discussed below, the criteria of DC 6600 are most favorable to the Veteran.

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Code 6600, unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1).   When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  

Under DC 6600, a 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

In this case, VA records dated in February 2013 reflect a post-bronchodilator FEV-1 of only 33 percent.  An additional PFT from June 2013 reflects an FEV-1 of only 35 percent.  These findings are consistent with the criteria for a 100 percent schedular rating.  An April 2010 VA examination also included a PFT, but the specific numerical findings were not included in the examination report.  Nevertheless, an interpretation of the PFT by the examiner indicates a severe ventilatory defect with mild airflow limitation.

Based on this evidence, the Board finds that a 100 percent schedular rating is appropriate for the Veteran's service-connected pulmonary branch stenosis with pulmonary sarcoidosis.

In evaluating the Veteran's claim for a higher rating, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, as the Veteran has been granted the maximum schedular rating, a greater level of compensation is not available.

Similarly, the Veteran has alleged that his condition has rendered him unemployable.  See May 2015 Statement.  Typically, in the context of an increased rating claim, an assertion that a service-connected disability prevents the Veteran from working raises a derivative claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the Veteran's pulmonary branch stenosis is his only service-connected disability, and it is now rated at 100 percent, any derivative TDIU claim is rendered moot.


ORDER

A 100 percent rating for pulmonary branch stenosis is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


